Citation Nr: 1119580	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-27 202	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for hearing loss has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a November 2008 rating action that denied service connection for hearing loss on the grounds that new and material evidence to reopen the claim had not been received.

In August 2010, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

2.  The RO denied service connection for hearing loss by rating action of March 2007; the Veteran was notified of that determination by letter the same month, but he did not appeal.

3.  Additional evidence received since the March 2007 rating action is either cumulative or redundant of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating action denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2010).

2.  The evidence received since the March 2007 rating action denial is not new and material, and the criteria for reopening the claim are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify her what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the application to reopen the claim for service connection for hearing loss, the Board points out that the VCAA expressly provides that nothing therein shall be construed to require the VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as explained in more detail below, the Veteran has not presented new and material evidence to reopen the claim for service connection, it does not appear that the duty to assist provisions of the VCAA are applicable in the instant appeal.  In any event, the Board has determined that all notification and development action needed to render a fair decision on that claim on appeal has been accomplished.

An October 2008 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim, including what was needed to establish entitlement to service connection on the basis of new and material evidence, as well as what was needed to establish entitlement to the underlying claim for service connection on the merits.  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  The 2008 letter further specified what evidence the VA had received, what evidence it was responsible for obtaining, to include Federal records, and the type of evidence that it would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter cumulatively satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the October 2008 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the November 2008 rating action on appeal.    

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO afforded him proper notice pertaining to the effective date information in the October 2008 letter, thus meeting the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and pertinent post-service VA medical records.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In December 2008, the Veteran stated that he had no other information or evidence to submit in connection with his claim.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  
 
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The RO previously considered and denied the veteran's claim for service connection for hearing loss in March 2007.  The Veteran claimed hearing loss due to acoustic trauma in service from exposure to noise from helicopters and radios.  The evidence considered at that time included service and post-service VA medical records.  The service medical records were completely negative for findings or diagnoses of any hearing loss.  Post service, in his November 2005 application for VA disability compensation, the Veteran stated that his hearing loss began in 1971.  VA medical records showed evaluation of the Veteran for bilateral sensorineural hearing loss beginning in 2005.  On December 2005 VA examination, a physician noted a 30-year history of hearing loss.  On February 2007 VA audiological examination, after a review of the claims folder including the service medical records and previous audiograms, the examiner opined that there was no evidence to support the conclusion that the veteran's current bilateral sensorineural hearing loss was the result of noise exposure during military service, as every hearing test in service showed hearing within normal limits for both ears. 

On that record, the RO by rating action of March 2007 denied service connection for hearing loss on the grounds that it was not incurred in or aggravated by service.  The Veteran was notified of that determination by letter the same month, but he did not initiate an appeal.  As such, that rating action is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claim was filed in September 2008.
  
With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate the merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the March 2007 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds that none of the additional evidence added to the record since the RO's prior final March 2007 denial constitutes new and material evidence to reopen the claim for service connection for hearing loss, in that there remains no competent evidence that the veteran's hearing loss had its onset in service or to the required degree within the 1-year post-service presumptive period, or is related to claimed inservice acoustic trauma.

The additional pertinent medical evidence added to the record since the final March 2007 rating action-consisting of a post-service August 2008 VA medical record, and the testimony of the Veteran and his wife at the August 2010 Board hearing-shows post-service treatment and evaluation of the Veteran for hearing loss, but contains no competent evidence that any such disability had its onset in service or is otherwise related to any incident thereof.
  
August 2008 VA audiological evaluation showed bilateral sensorineural hearing loss, but contained no medical opinion that any such disability had its onset in or was otherwise related to any incident of the veteran's military service, including claimed acoustic trauma therein.

At the August 2010 Board hearing, the Veteran testified that he had no complaints of hearing loss during military service.

On that record, the Board concludes that the additional evidence associated with the claims folder since the RO's March 2007 rating action is either cumulative or redundant of evidence previously of record, or does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, or raise a reasonable possibility of substantiating the claim.  The evidence of record in March 2007 showed no competent evidence that the veteran's hearing loss had its onset in service or to the required degree within the 1-year post-service presumptive period, or was related to claimed inservice acoustic trauma.  The additional evidence submitted since that time shows nothing more.  

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the assertions of the Veteran and his wife; however, such do not provide any basis for reopening the claim, as those assertions regarding his hearing loss are only cumulative or redundant of evidence previously of record.  The evidence of record at the time of the March 2007 rating action indicated that the appellant believed that he had hearing loss that was due to acoustic trauma in military service, but there was no medical support for such contention.  As noted above, the additional evidence added to the record since 2007 shows nothing more.  In this regard, the Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render a persuasive opinion on a medical matter such as whether any current hearing loss is the result of claimed acoustic trauma during military service.  See Bostain v. West, 11 Vet.  App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. App. at 186 (a layman is generally not capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that none of the additional evidence added to the claims folder since the March 2007 RO denial constitutes new and material evidence to reopen the claim for service connection for hearing loss.  Therefore, the March 2007 rating action remains final as to that matter, and the Board must deny the appeal.  Since the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claim, the "benefit-of-the-doubt" doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for hearing loss has not been received, the appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


